     Exhibit B

Goulding Declaration
                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    FOREVER 21, INC., et al.,1                                       ) Case No. 19-12122 (MFW)
                                                                     )
                                       Debtors.                      ) (Jointly Administered)
                                                                     )

                                DECLARATION OF
                     JONATHAN GOULDING IN SUPPORT OF THE
              DEBTORS’ SUBSTANTIVE OBJECTION TO CLAIM PURSUANT TO
             BANKRUPTCY CODE SECTION 502(B) AND BANKRUPTCY RULE 3007

         I, Jonathan Goulding, hereby declare under penalty of perjury:

             1.    I am the Chief Restructuring Officer of the above-captioned debtors and

debtors in possession (collectively, the “Debtors”). I submit this declaration (the “Declaration”)

in support of the relief requested in the Debtors’ Substantive Objection to Claim Pursuant to

Bankruptcy Code Section 502(b) and Bankruptcy Rule 3007 (the “Objection”).2

             2.    In my current position of Chief Restructuring Officer of the Debtors, I am

generally familiar with the Debtors’ day-to-day operations, financing arrangements, business

affairs, Schedules and Statements, and Books and Records. The Schedules and Statements

reflect, among other things, the Debtors’ liabilities and the amounts owed to their creditors as

of the Petition Date. Except as otherwise stated herein, all facts set forth herein are based upon

my personal knowledge of the Debtors’ operations and finances, information learned from my



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
      Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail,
      Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’
      service address is: 3880 N. Mission Road, Los Angeles, California 90031.
2
      Capitalized terms used in this Declaration but not defined herein have the meanings given to such terms in
      the Objection.
review of relevant documents, or information received from other members of the Debtors’

management, the Debtors’ advisors, including my team at Alvarez and Marsal North America,

or employees of the Debtors. I have read the Objection filed contemporaneously herewith and

to the best of my knowledge, information, and belief, the assertions made in the Objection are

accurate. If I were called upon to testify, I could and would testify competently to the facts set

forth herein. I am authorized to submit this Declaration on behalf of the Debtors.

I.     Modify Amount Claim.

       3.      The Debtors have identified the Modify Amount Claim listed on Schedule 1

annexed to Exhibit A to the Objection, in the claimed amount of $110,234.20. To the best of my

knowledge, information, and belief, and insofar as I have been able to ascertain after reasonable

inquiry, the Modify Amount Claim includes amounts reflected in other Proofs of Claim filed by

the same claimant in respect of the same liabilities.

       4.      Specifically, the Modify Amount Claim requests payment of both an administrative

expense claim under section 503 of the Bankruptcy Code as well as a general unsecured claim.

Subsequent to the filing of the Modify Amount Claim, the claimant filed a Proof of Administrative

Claim that requests payment for the same liability underlying the administrative claim portion of

the Modify Amount Claim. The subsequently filed Proof of Administrative Claim for the Modify

Amount Claim is noted in Schedule 1 annexed to Exhibit A to the Objection.

       5.      Failure to modify the Modify Amount Claim will result in double recoveries to the

claimant on the same obligation or debt. Moreover, modification of this claim will enable the

claims register to reflect more accurately the Proofs of Claim asserted against the Debtors. As

such, I believe that modification of the Modify Amount Claim on the terms set forth in

the Objection and Schedule 1 annexed to Exhibit A to the Objection is appropriate.



                                                 2
       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge, information, and belief.


 Dated: April 27, 2021                         /s/ Jonathan Goulding
                                               Jonathan Goulding
                                               Chief Restructuring Officer
                                               Forever 21, Inc.




                                                3
